Exhibit 10.2
Second Amendment and Waiver
dated as of August 1, 2011
among
Cornerstone Healthcare Plus Operating Partnership, L.P.,
as the Borrower,
Cornerstone Healthcare Plus Reit, Inc.,
Hedgcoxe MOB, LP,
Floral Vale, LLC
Floral Vale TRS, LLC,
Forestview Manor, LLC,
Forestview Manor TRS, LLC,
GreenTree Acquisition, LLC
and
Greentree Acquisition TRS, LLC
as the Guarantors
the Lenders from time to time parties hereto,
as Lenders
and
KeyBank National Association,
as a Lender and Agent
 
Re Credit Agreement dated as of November 19, 2010
 

 



--------------------------------------------------------------------------------



 



Execution
Second Amendment and Waiver
     This Second Amendment and Waiver dated as of August 1, 2011 (this
“Amendment") is entered into among Cornerstone Healthcare Plus Operating
Partnership, L.P., a limited partnership organized under the laws of the State
of Delaware (the “Borrower"), Cornerstone Healthcare Plus REIT, INC., a Maryland
corporation, Hedgcoxe MOB, LP, a limited partnership organized under the laws of
Delaware, Floral Vale, LLC, a limited liability company organized under the laws
of Delaware, Floral Vale TRS, LLC, a limited liability company organized under
the laws of Delaware, Forestview Manor, LLC, a limited liability company
organized under the laws of Delaware, Forestview Manor TRS, LLC, a limited
liability company organized under the laws of Delaware, Greentree Acquisition,
LLC, a limited liability company organized under the laws of Delaware, Greentree
Acquisition TRS, LLC, a limited liability company organized under the laws of
Delaware (each a “Guarantor” and collectively, the “Guarantors"); the several
financial institutions from time to time party to this Amendment, as Lenders
(the “Lenders"); and Keybank National Association, as a Lender (in such
capacity, “Key"), and as Agent (in such capacity, the “Agent") as provided
herein. All capitalized terms used herein without definition shall have the same
meanings herein as such terms are defined in the below defined Loan Agreement.
Witnesseth:
     Whereas, Borrower and Key, as Lender, entered into that certain Credit
Agreement dated as of November 19, 2010 (as amended, the “Loan Agreement").
     Whereas, the parties hereto wish to amend the Loan Agreement (and the Loan
Documents associated therewith) to, inter alia, (a) terminate the Revolving
Credit Commitment, (b) amend the definition of “Credit Period", (c) amend the
definition of “Revolving Credit Commitment Termination Date", (d) delete
Section 2.24, and (e) amend Section 2.1.
     Now, Therefore, in consideration of the mutual covenants and agreements
herein contained, the parties hereto agree as follows:
     Section 1. Amendments. From and after the Amendment Effective Date, the
Loan Documents are hereby amended as follows:
     (a) Definitions Deleted. The following definitions are hereby deleted in
their entirety: (i) “Borrowing Notice", (ii) “Credit Period", (iii) “Facility
Fee", (iv) “Facility Fee Percentage", (v) “Future Commitment", and (vi)
“Revolving Percentage".
     (b) Disposition. The definition of “Disposition” is hereby amended by
deleting the same in its entirety and inserting the following in lieu thereof:
          ““Disposition” — the sale, lease, conveyance, transfer or other
disposition of any Facility, Eligible Facility or other Property (whether in one
or a series of

1



--------------------------------------------------------------------------------



 



transactions), including accounts and notes receivable (with or without
recourse), refinancing transactions and sale-leaseback transactions other than
to an Affiliate.”
          (c) Net Asset Sale Proceeds. The definition of “Net Asset Sale
Proceeds” is hereby amended by deleting the same in its entirety and inserting
the following in lieu thereof:
     ““Net Asset Sale Proceeds” — with respect to any Disposition or refinancing
of any Facility, Eligible Facility or other Property owned by Borrower or any of
its Subsidiaries (including any interests owned by Borrower or any Subsidiary in
any joint venture), an amount equal to: (a) the sum of cash payments received by
Borrower or any Subsidiary from such sale or refinancing, minus (b) any bona
fide direct costs incurred in connection with such sale or refinancing,
including (i) income or gains taxes paid or payable by the seller as a result of
any gain recognized in connection with such sale or refinancing during the tax
period applicable to the sale (after taking into account any available tax
credits or deductions and any taxsharing arrangements), (ii) payment of the
outstanding principal amount of, premium or penalty, if any, and interest on any
Indebtedness (other than the Revolving Credit Loans) that is secured by a Lien
on the assets in question and that is required to be repaid under the terms
thereof as a result of such sale or refinancing, and (iii) a reasonable reserve
for any indemnification payments (fixed or contingent) attributable to seller’s
indemnities and representations and warranties to purchaser in respect of such
sale undertaken by Borrower or any Subsidiary in connection with such sale;
provided that upon release of any such reserve, the amount released shall be
considered Net Asset Sale Proceeds.”
     (d) Required Lenders. The definition of “Required Lenders” is hereby
amended by deleting the same in its entirety and inserting the following in lieu
thereof:
     ““Required Lenders” — at any time, subject to the terms of Section 2.23,
Non- Defaulting Lenders holding or being responsible for 51% or more (or, if
there are less than three (3) Non-Defaulting Lenders that are not Affiliates,
100%) of the sum of all Revolving Exposure.”
     (e) Revolving Credit Commitment. The definition of “Revolving Credit
Commitment” is hereby amended by deleting the same in its entirety and inserting
the following in lieu thereof:
     ““Revolving Credit Commitment” — as to each Lender, the prior (and now
terminated) obligation of such Lender to make Revolving Credit Loans in the
aggregate amount set forth opposite such Lender’s name on the signature pages of
the Loan Agreement (prior to the Second Amendment and Waiver dated as of
August 1, 2011) under the caption “Revolving Credit Commitment” as such amount
is subject to reduction in accordance with the terms hereof.”

2



--------------------------------------------------------------------------------



 



     (f) Revolving Credit Commitment Termination Date. The definition of
“Revolving Credit Commitment Termination Date” is hereby amended by deleting the
same in its entirety and inserting the following in lieu thereof:
     “Revolving Credit Commitment Termination Date” — July 31, 2012, or such
later date established in accordance with Section 2.24 hereof.”
     (g) Total Revolving Credit Commitment. The definition of “Total Revolving
Credit Commitment” is hereby amended by deleting the same in its entirety and
inserting the following in lieu thereof:
     ““Total Revolving Credit Commitment” — the amount of the Total Revolving
Exposure as of July 27, 2011, Sixteen Million Three Hundred Twenty Seven Dollars
($16,327,000), subject to reductions and limitations on further borrowing all as
set forth in Article 2.”
     (h) Revolving Commitments Terminated; No Further Advances Permitted.
Section 2.1 of the Loan Agreement is hereby amended by deleting the same in its
entirety and inserting the following in lieu thereof:
     “Section 2.1. Revolving Credit Loans. Borrower, each other Loan Party and
each Lender hereby agrees that the Lender’s respective Revolving Credit
Commitments are terminated and are no longer in force or effect and Borrower is
not entitled to request or receive any loans (individually a “Revolving Credit
Loan” and, collectively, the “Revolving Credit Loans”) hereunder. All references
to any “borrowing” or “borrowings” in the Loan Documents shall only be deemed to
be references to borrowings made prior to July 1, 2011.
     Notwithstanding any references to or use of the phrases “revolving” and
“commitment” (or similar phrases) in the Loan Documents, all Revolving Credit
Loans are now considered to be term loans and all Revolving Credit Commitments
have been previously funded. In no instance (notwithstanding any provisions to
the contrary in any of the Loan Documents) may the Borrower borrow or reborrow
(from funds repaid or otherwise) any Revolving Credit Loans.”
     (i) Sections Deleted. The following sections and exhibit are hereby deleted
in their entirety:
— Sections 2.3;
— Section 4.2;
— Section 6.9; and
— Exhibit G
     and the words “[Intentionally Omitted]” are inserted in lieu thereof.

3



--------------------------------------------------------------------------------



 



     (j) Section 2.5(f). Section 2.5(f) of the Loan Agreement is hereby amended
by deleting the same in its entirety.
     (k) Section 2.7(b). Section 2.7(b) of the Loan Agreement is hereby amended
by deleting the same in its entirety and the words “[Intentionally Omitted]” are
inserted in lieu thereof.
     (l) Section 2.14. Section 2.14 of the Loan Agreement is hereby amended by
deleting the same in its entirety and inserting the following in lieu thereof:
     “Section 2.14. Pro Rata Treatment Among Lenders. Except as otherwise
provided herein: (a) [Intentionally Omitted]; (b) each partial reduction of the
Total Revolving Credit Commitment shall be applied to the Revolving Credit
Commitments of the Lenders pro rata according to each Lender’s respective
Revolving Percentage; (c) each payment and repayment of principal of or interest
on Revolving Credit Loans will be made to the Agent for the account of the
Lenders pro rata in accordance with the respective unpaid principal amounts of
the Revolving Credit Loans held by such Lenders; and (d) each conversion of
Revolving Credit Loans of a particular Type under Section 2.17 hereof (other
than conversions provided for by Section 2.20 or 2.21 hereof) shall be made pro
rata among the Lenders holding Revolving Credit Loans of such Type according to
the respective principal amounts of such Revolving Credit Loans held by such
Lenders.”
     (m) Section 2.24. The first sentence of Section 2.24 of the Loan Agreement
is hereby amended by deleting the same in its entirety and inserting the
following in lieu thereof:
     “Subject to the following provisions, the Borrower shall have the option to
extend the initial Revolving Credit Commitment Termination Date to October 30,
2012.”
     (n) Section 5.5. Section 5.5 of the Loan Agreement is hereby amended by
deleting the same in its entirety and inserting the following in lieu thereof:
     “Section 5.5. Monthly Information. Upon request by Agent, as soon as
available, but in any event within thirty (30) days after the end of each of
each Loan Party’s fiscal month, a financial statement for each Eligible
Facility, together with occupancy reports, rent rolls, census and operating
statements for the corresponding period of the immediately preceding fiscal
month, all in reasonable detail, each such statement to be certified in a
certificate of a Responsible Officer of Parent Guarantor as (to the best of such
Responsible Officer’s knowledge, after due inquiry into the matters being
certified) accurately presenting the financial position and the results of
operations of such Eligible

4



--------------------------------------------------------------------------------



 



Facility as at its date and for such month and as having been prepared in
accordance with GAAP (subject to year-end audit adjustments).”
     (o) Section 6.18. Section 6.18 of the Loan Agreement is hereby amended by
deleting the same in its entirety and inserting the following in lieu thereof:
     “Section 6.18. REIT Advisor. At all times (a) the REIT Sub-Advisor shall be
the Advisor to the Parent Guarantor (as more fully set forth in that certain
Omnibus Agreement dated as of July 29, 2011 among Cornerstone Ventures, Inc.;
CIP Leveraged Fund Advisors, LLC; Cornerstone Leveraged Realty Advisors, LLC;
REIT Sub-Advisor; Terry Roussel; and Parent Guarantor) and (b) John Mark Ramsey
will continue to be the Chief Executive Officer of the REIT Sub-Advisor.”
     (p) Section 6.19. A new section, Section 6.19 is hereby added to the Loan
Agreement as follows:
     “Section 6.19. Tax and Insurance Impound Account. Borrower shall establish
and maintain at all times while any Obligations remain unpaid and outstanding an
impound account (the “Impound Account”) with Agent for payment of taxes and
insurance premiums on each Eligible Facility and as additional security for the
Obligations secured by each Collateral Document. Borrower shall deposit in the
Impound Account an amount determined by Agent to be sufficient (when added to
the monthly deposits described herein) to pay the next due installment of real
estate taxes and assessments on each Eligible Facility at least one (1) month
prior to the due date or the delinquency date thereof (as Agent shall determine)
and the next due annual insurance premiums with respect to each Eligible
Facility at least one (1) month prior to the due date thereof. Commencing on the
first Monthly Payment Date after August 1, 2011 (i.e., payable on September 1,
2011) and continuing thereafter on each Monthly Date, Borrower shall pay to
Agent, concurrently with the each payment due under the Note, deposits in an
amount equal to one-twelfth (1/12) of the amount of the annual real property
taxes (“Taxes") that will next become due and payable on each Eligible Facility
(the “Monthly Tax Impound"), plus one twelfth (1/12) of the amount of the annual
insurance premiums (“Insurance Premiums") that will next become due and payable
on insurance policies which Borrower is required to maintain hereunder (the
“Monthly Insurance Impound”), each as estimated and determined by Agent. The
Monthly Tax Impound or Monthly Insurance Impound, and the payments of interest
or principal or both, payable pursuant to the Loan Documents, shall be added
together and shall be paid as an aggregate sum by Borrower to Agent. If Agent at
any time determines that the Monthly Tax Impound or Monthly Insurance Impound is
insufficient, Agent may in its discretion adjust the required monthly payments
of such amounts, and Borrower shall be obligated to pay the increased amounts
for the Monthly Tax Impound or Monthly Insurance Impound commencing with the
next monthly payment date under the Note. So long as no Event of Default or
Default has occurred and is

5



--------------------------------------------------------------------------------



 



continuing, all sums in the Impound Account shall be held by Agent in the
Impound Account and used to pay Taxes and Insurance Premiums before the same
become delinquent. Borrower shall be responsible for ensuring the receipt by
Agent, at least thirty (30) days prior to the respective due date or the
delinquency date for payment thereof (as Agent shall determine), of all bills,
invoices and statements for all Taxes and Insurance Premiums to be paid from the
Impound Account, and so long as no Event of Default has occurred and is
continuing, Agent shall pay the governmental authority or other party entitled
thereto directly to the extent funds are available for such purpose in the
Impound Account. In making any payment from the Impound Account, Agent shall be
entitled to rely on any bill, statement or estimate procured from the
appropriate public office or insurance company or agent without any inquiry into
the accuracy of such bill, statement or estimate and without any inquiry into
the accuracy, validity, enforceability or contestability of any tax, assessment,
valuation, sale, forfeiture, tax lien or title or claim thereof. Agent shall pay
no interest on funds contained in the Impound Account to Borrower and any
interest or other earnings on funds deposited in the Impound Account shall be
solely for the account of Agent. If the total funds in the Impound Account shall
exceed the amount of payments actually applied by Agent for the purposes of the
Impound Account, such excess may be credited by Agent on subsequent payments to
be made hereunder or, at the option of Agent, refunded to Borrower. In
allocating such excess, Agent may deal with the person shown on the records of
Agent to be the owner of the Property. If, however, the Impound Account shall
not contain sufficient funds to pay the sums required when the same shall become
due and payable, Borrower shall, within ten (10) days after receipt of written
notice thereof, deposit with Agent the full amount of any such deficiency. The
Impound Account shall not constitute a trust fund and may be commingled with
other monies held by Agent.”
     (q) Section 7.11(d). Section 7.11(d) of the Loan Agreement is hereby
amended by deleting the same in its entirety and inserting the following in lieu
thereof:
     “(d) Liquidity. Permit (or suffer to exist), at all times, its average
monthly balance of Cash and Cash Equivalents to be less than $8,000,000.”
     Section 2. Waiver of Existing Events of Default; Reservation of Rights.
Subject to receipt of a fully executed copy of this Amendment and each of the
other conditions precedent set forth in Section 8 hereof, Agent and each Lender
hereby waives any Event of Default by a Loan Party under Section 6.9 of the Loan
Agreement occurring prior to the Amendment Effective Date.
     The Loan Parties each acknowledge and agree that the Agent and Lenders have
not waived any Defaults or Events of Default (other than the Events of Default
described above) or any other covenant, agreement, terms, provisions, benefits
or conditions contained in any Loan Document.

6



--------------------------------------------------------------------------------



 



     The Agent and Lenders expressly reserve the right to exercise all remedies
under the Loan Agreement and all other Loan Documents and under applicable law,
including, without limitation, any enforcement actions, in respect of all
Defaults or Events of Default (other than the Events of Default described
above). Except for the waivers to the extent expressly set forth above, the
Agent and Lenders reserve each and every right and remedy they may have under
the Loan Agreement, all other Loan Documents and under applicable law with
respect to any Defaults or Events of Default (other than the Events of Default
described above).
     Section 3. Representations and Warranties. Each Guarantor and Borrower
hereby represents and warrants to Key and Agent as follows:
     (a) After giving effect to this Amendment, no Default or Event of Default
has occurred and is continuing (or would result from the amendment of the Loan
Documents contemplated hereby).
     (b) The execution, delivery and performance by each Guarantor and the
Borrower of this Amendment has been duly authorized by all necessary limited
liability company and other action and do not and will not require any
registration with, consent or approval of, or notice to or action by, any Person
(including any Governmental Authority) in order to be effective and enforceable.
     (c) This Amendment, the Guaranty (as modified by this Amendment) and each
of the other Loan Documents (as amended by this Amendment) constitute the legal,
valid and binding respective obligations of each Guarantor and Borrower, as
applicable, enforceable against it in accordance with their respective terms.
     (d) Except as set forth herein or as otherwise disclosed to Key or Agent by
Borrower in writing on or prior to the date hereof, all representations and
warranties of Borrower in the Loan Agreement (each as amended by this Amendment)
are true and correct as of the date hereof (except to the extent such
representations and warranties expressly refer to an earlier date, in which case
they shall be true and correct as of such earlier date).
     (e) Borrower and Guarantors are each entering into this Amendment on the
basis of its own investigation and for its own reasons, without reliance upon
Key, Agent or any other Person.
     (f) Borrower’s and each Guarantor’s respective obligations under the Loan
Agreement, the Guaranty and under the other Loan Documents, as applicable, are
not subject to any defense, counterclaim, set-off, right of recoupment,
abatement or other claim.
     Section 4. Continuing Effectiveness; Ratification of Guaranties. As herein
amended, each of the Loan Documents (including, without limitation, each
Guaranty) shall remain in full force and effect and each of the agreements,
guarantees and obligations contained therein (as amended hereby) is hereby
ratified and confirmed in all respects.

7



--------------------------------------------------------------------------------



 



     Section 5. Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties on separate counterparts, and each
such counterpart shall be deemed to be an original but all such counterparts
shall together constitute one and the same Amendment.
     Section 6. Governing Law. THIS AMENDMENT AND EACH NOTE SHALL BE A CONTRACT
MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE
TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD
TO CONFLICT OF LAWS PRINCIPLES EXCEPT TITLE 14 OF ARTICLE 5 OF THE NEW YORK
GENERAL OBLIGATIONS LAW, OTHER THAN WITH RESPECT TO ANY ELIGIBLE
FACILITY-SPECIFIC MATTERS SUCH AS, BY WAY OF EXAMPLE AND NOT LIMITATION, ZONING
AND OTHER LOCAL LAWS, WHICH SHALL BE GOVERNED BY LAWS OF THE STATE IN WHICH SUCH
ELIGIBLE FACILITY IS LOCATED.
     Section 7. Successors and Assigns. This Amendment shall be binding upon the
parties hereto and their respective successors and assigns, and shall inure to
the benefit of the parties hereto, and their respective successors and assigns.
     Section 8. Effectiveness; Post Closing Requirements. The amendments set
forth herein shall become effective on the date (the “Amendment Effective Date”)
when Key shall have received (a) counterparts of this Amendment executed by
Borrower and each Guarantor, (b) payment of all costs and expenses payable under
Section 10.1 of the Loan Agreement, (c) such evidence (including, without
limitation, certified articles of organization, by-laws, resolutions and
opinions of counsel) of enforceability, authorization, execution, delivery and
other corporate proceedings, good standing and lack of conflicts as Agent shall
request in connection with this Amendment and each other Loan Document, and
(d) an amendment fee in the amount of $10,000.
     Section 9. Entire Agreement. This Amendment constitutes the entire
agreement and supersedes all prior agreements and understandings, both written
and oral, among the parties with respect to the subject matter hereof.
[signature pages follow]

8



--------------------------------------------------------------------------------



 



     The parties hereto have caused this Amendment to be duly executed and
delivered by their duly authorized officers as of the date first set forth
above.

            Cornerstone Healthcare Plus Operating
Partnership, L.P.

By Cornerstone Healthcare Plus REIT, Inc.,
Its General Partner
      By:   /s/ Sharon C. Kaiser         Printed Name: Sharon C. Kaiser       
Its Authorized Representative        KeyBank National Association, as Lender and
Agent
      By:   /s/ Amy L. MacLearie         Name:   Amy L. MacLearie       
Title:   Assistant Vice President   

9



--------------------------------------------------------------------------------



 



     Each Guarantor hereby executes this Amendment for the purpose of ratifying
and confirming its respective obligations under its respective Guaranty.

            Cornerstone Healthcare Plus REIT, Inc.
      By:   /s/ Sharon C. Kaiser         Sharon C. Kaiser        Its President 
   

                          Floral Vale, LLC, a
Delaware limited liability company   Floral Vale TRS, LLC, a
Delaware limited liability company By:   CGI Healthcare Operating Partnership,
L.P., its sole member   By:   Master HC TRS, LLC, a Delaware
limited liability company, its sole member     By:   Cornerstone Healthcare Plus
Operating Partnership, L.P., its sole general partner   By:   CGI Healthcare
Operating Partnership, L.P., a Delaware limited partnership, its sole member    
By:   Cornerstone Healthcare Plus REIT, Inc., its sole general partner   By:  
Cornerstone Healthcare Plus Operating Partnership, L.P., a Delaware limited
partnership, its sole general partner         By:  /s/ Sharon C. Kaiser   By:  
Cornerstone Healthcare Plus REIT,    
 
    Sharon C. Kaiser           Inc., a Maryland corporation, its sole    
 
    President       By:   general partner /s/ Sharon C. Kaiser    
 
                       
 
                  Sharon C. Kaiser President    

              Forestview Manor, LLC, a
Delaware limited liability company     By:   CGI Healthcare Operating
Partnership, L.P., its sole member     By:   Cornerstone Healthcare Plus
Operating Partnership, L.P., its sole general partner     By:   Cornerstone
Healthcare Plus REIT, Inc., its sole general partner    
 
  By:   /s/ Sharon C. Kaiser    
 
     
 
   
 
      Sharon C. Kaiser President    





--------------------------------------------------------------------------------



 



            Forestview Manor TRS, LLC, a Delaware
limited liability company
      By:   Master HC TRS, LLC, a Delaware limited liability company, its sole
member        By:   CGI Healthcare Operating Partnership, L.P., a Delaware
limited partnership, its sole member        By:   Cornerstone Healthcare Plus
Operating Partnership, L.P., a Delaware limited partnership, its sole general
partner         By:   Cornerstone Healthcare Plus REIT, Inc., a Maryland
corporation, its sole general partner   

            By:   /s/ Sharon C. Kaiser         Sharon C. Kaiser       
President     

            Hedgcoxe MOB, LP, a Delaware limited
partnership
      By:   Hedgcoxe MOB GP, LLC, its general partner        By:   CGI
Healthcare Operating Partnership, L.P., its sole member        By:   Cornerstone
Healthcare Plus Operating Partnership, L.P., its sole general partner       
By:   Cornerstone Healthcare Plus REIT, Inc., its Sole General Partner   

            By:   /s/ Sharon C. Kaiser         Sharon C. Kaiser       
President     





--------------------------------------------------------------------------------



 



              Greentree Acquisition,   Greentree Acquisition TRS, LLC, LLC, a
Delaware limited liability company   a Delaware limited liability company   By: 
CGI Healthcare Operating
Partnership, L.P., its sole member   By:  Master HC TRS, LLC, a Delaware limited
liability company, its sole member   By:  Cornerstone Healthcare Plus   By:  CGI
Healthcare Operating   Operating Partnership, L.P., its sole general partner    
Partnership, L.P., a Delaware limited
partnership, its sole member   By:  Cornerstone Healthcare Plus REIT,   By: 
Cornerstone Healthcare Plus   Inc., its sole general partner     Operating
Partnership, L.P., a Delaware           limited partnership, its sole general
partner     By:  /s/ Sharon C. Kaiser             Sharon C. Kaiser   By: 
Cornerstone Healthcare Plus REIT,     President     Inc., a Maryland
corporation, its sole
general partner             By:  /s/ Sharon C. Kaiser             Sharon C.
Kaiser             President

